Case: 12-11335           Date Filed: 12/21/2012    Page: 1 of 2

                                                                          [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                      FOR THE ELEVENTH CIRCUIT
                                       ________________________

                                               No. 12-11335
                                           Non-Argument Calendar
                                         ________________________

                            D.C. Docket No. 5:11-cv-00324-WTH-TBS



MELVIN C. LEWIS,

llllllllllllllllllllllllllllllllllllll                                      llPlaintiff-Appellant,

                                                   versus

THE UNITED STATES OF AMERICA,
THE INTERNAL REVENUE SERVICE,
THE STATE OF NEW YORK,
THE STATE OF FLORIDA,

lllllllllllllllllllllllllllllllllll                             llll   l Defendants-Appellees.

                                       ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (December 21, 2012)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-11335     Date Filed: 12/21/2012   Page: 2 of 2




      Appellant Melvin Lewis appeals the district court’s dismissal with prejudice

of his pro se civil complaint, which alleged that the United States and other

defendants placed unlawful liens on his property due to unpaid federal income

taxes, and also alleged that he was owed damages stemming from his liens over

the United States. Although Lewis essentially challenged his underlying tax debt

and the resulting liens, he brought claims pursuant to general jurisdiction statutes

and admiralty laws.

      We conclude from the record that the district court did not err in granting

defendants’ separate motions to dismiss the complaint under Fed.R.Civ.P. 12(b)(1)

for a lack of subject matter jurisdiction, where (1) New York and Florida were

immune from suit under the Eleventh Amendment; (2) the United States was

immune under general rules of sovereign immunity; (3) Lewis’s true recourse, if

any, was in the United States Tax Court; and (4) his complaint was patently

frivolous. Additionally, we conclude that it was not an abuse of discretion for the

district court to dismiss the complaint with prejudice, where any amendment to the

complaint would not have cured the lack of subject matter jurisdiction, a fatal

deficiency. Accordingly, we affirm the judgment of dismissal.

      AFFIRMED.

                                          2